                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAYRA LEANDRY OCASIO,

                       Plaintiff,

       v.                                                             CIVIL ACTION
                                                                       NO. 16-5295
NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                       Defendant.

                                         ORDER

       AND NOW, this        16th    day of January, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review, Defendant’s Response

thereto, and Plaintiff’s reply, as well as the record therein, and after review of the Report

and Recommendation of United States Magistrate Judge Richard A. Lloret, Plaintiff’s

objections thereto and Defendant’s Reply, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. Plaintiff’s Request for Review of the decision of the Commissioner of the

            Social Security Administration is DENIED;

       3. Judgment is entered in favor of Defendant, Nancy A. Berryhill, Acting

            Commissioner of Social Security and against Plaintiff, Omayra Leandry

            Ocasio; and

       4. The Clerk of Court shall close this matter.

                                                       BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
